DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 12, 14, and 16, the cancellation of claims 1-8, and the addition of new claims 24-31 in the response filed 12/24/2020 is acknowledged.
Claims 12-31 are now pending in the application, with claims 22 and 23 remaining as previously withdrawn.
Claims 12-21 and 24-31 are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-21 and 24-31 and Weitzner have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new reference Kulick is presented).
Claim Objections
Claims 24, 28, and 30 are objected to because of the following informalities: 
“an opening” in claim 24, line 13 should be amended to recite --the opening/closing portion--
 “an vaginal” in claim 24, lines 16-17 should be amended to recite --a vaginal--
“the opening” in claim 28, lines 2-3 should be amended to recite --the opening/closing portion--
“a vaginal anterior wall” in claim 28, line 5 should be amended to recite --the vaginal anterior wall--
“the opening” in claim 30, lines 1 and 5 should be amended to recite --the opening/closing portion--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14-16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulick US 2,638,093.
Regarding claim 12, Kulick discloses a method for mitigating a symptom of pelvic organ prolapse utilizing an intravaginal support device (fig. 1 and col. 3, lines 6-23, the device is urged against the uterus for proper positioning should the uterus be misplaced), the method comprising: inserting an insertion guide 4 into a vagina together with a contracted bag 25 while sliding the insertion guide 4 on a vaginal wall (fig. 1, the shank 4 is seen contacting the walls of the vagina such that insertion would require contact/sliding; col. 2, lines 20-29, shank 4, which is rigid and thus would provide guidance when inserting; col. 4, lines 64-68, bag 25 is inflated post insertion, meaning that it must be contracted when inserting), the insertion guide 4 arranged on at least part of an outer surface of the contracted bag 25 and extending from a vaginal orifice side end of the contracted bag 25 to a vaginal depth side end of the contracted bag 25 (fig. 3, the bag 25 is situated on the outer surface of the cavity 21 that receives the bag 25; fig. 1, the shank 4 extends from the bottom of the bag 25 at the vaginal orifice, to the top of the bag 25 at the vaginal depth); disposing the insertion guide 4 on a vaginal posterior wall (fig. 1); expanding the contracted bag 25 inside the vagina to form an expanded bag 25 by fluid flowing into the contracted bag 25 through an opening such that a degree of expansion is greater on a vaginal anterior wall side of the expanded bag 25 than a vaginal posterior wall side of the expanded bag 25, so as to hold the intravaginal support device inside the vagina (fig. 1 and col. 4, line 64-col. 5, line 10, air is pumped from the bulb into the bag 25 via tube, which would require some kind of opening in the bag 25 to receive the air; furthermore, bag 25 extends anteriorly through the window in shank 4, but is posteriorly restricted by the shank 4, such that the degree of expansion is greater anteriorly than posteriorly) and wherein at least part of the expanded bag 25 extends into a region in a vaginal anterior wall between a pubic tissue and a uterine neck (fig. 1, the bag 25 is shown bulging into the vaginal anterior wall between the pubic tissue at the vaginal orifice and the uterine neck); and supporting the uterine neck from below with the expanded bag 25 of the intravaginal support device (fig. 1 and col. 3, lines 14-23, the shank 4 supports the uterine neck from below; col. 4, line 72-col. 5, line 3, inflation of the bag 25 assists with keeping the insert in place; therefore, since the inflated bag 25 keeps the insert in place such that the upper extremity of the shank 4 can support the uterine neck, the inflated bag 25 can also be seen as supporting the uterine neck by holding the device up; dictionary.com defines support as “to bear or hold up (a load, mass, structure, part, etc.); serve as a foundation for”).
Regarding claim 14, Kulick discloses the expanding the contracted bag 25 inside the vagina by the fluid flowing into the contracted bag 25 through the opening so as to hold the intravaginal support inside the vagina comprising: locking of at least part of the expanded bag 25 onto part of the pubic tissue through the vaginal anterior wall (fig. 1 and col. 4, line 72-col. 5, line 3, inflation of the bag 25 assists with fixing the insert in place; dictionary.com defines lock as “to become fastened, fixed, or interlocked”).
Regarding claim 15, Kulick discloses the expanding the contracted bag 25 inside the vagina by the fluid flowing into the contracted bag 25 through the opening so as to hold the intravaginal support device inside the vagina comprising: generating a tension in a direction perpendicular to a direction of going from a vaginal orifice toward a depth of the vagina, between the expanded bag 25 which makes contact with the vaginal anterior wall and the insertion guide 4 which makes contact with the vaginal posterior wall (fig. 1 and col. 4, lines 68-75, the inflated bag 25 urges the shank rearwardly/posteriorly, meaning that the inflation is generating a tension in a direction in the posterior direction, perpendicular to the vaginal orifice-to-depth direction).
Regarding claim 16, Kulick discloses the expanding the contracted bag 25 inside the vagina by the fluid flowing into the contracted bag 25 through the opening so as to hold the intravaginal support inside the vagina comprising: pressing of the contracted bag 25 during expansion by the insertion guide 4 so as to promote the expansion of the contracted bag 25 in a direction of the vaginal anterior wall (fig. 1 and col. 4, lines 68-75, the inflated bag 25, only expands through the window of the shank 4 towards the vaginal anterior wall, due to being restricted and pressed forward on its posterior side by the shank 4 itself).
Regarding claim 21, Kulick discloses the insertion guide 4 having an elliptical elongated shape (fig. 2-4, the shank 4 having an elliptical, elongated cavity and window for receipt of bag 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17-20, and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulick US 2,638,093 in view of Zipper US 2009/0216071 A1.
Regarding claim 13, Kulick discloses the claimed invention as discussed above.
Kulick further discloses causing the fluid to flow out of the expanded bag 25, thereby contracting the expanded bag 25 (col. 5, lines 15-20).
Kulick is silent on pressing a ring-shaped body to cause the fluid to flow out of the expanded bag; and removing the contracted bag and the insertion guide from inside the vagina.
However, Zipper teaches an analogous method of utilizing an inflatable body for mitigating urinary incontinence caused by pelvic organ prolapse ([0018], the invention for treating urinary incontinence and pelvic organ prolapse; [0021], pessary with inflatable bladder) comprising pressing a ring-shaped body 200 to cause the fluid to flow out of an analogous expanded bag 120 (figs. 1, 2, and 5 and [0047], cap 200 is depressed to interfere with the check valve 140, causing the fluid to escape from the bladder 120; cap 200 is shown as being circular in shape, making it a ring according to Merriam-Webster: “something circular in shape”); and removing the contracted bag 120 and analogous insertion guide 110 from inside the vagina ([0047], the deflation of the bladder 120 facilitates removal of the pessary 100, which includes stem 110, which is rigid or semi-rigid to provide stability of form (making it capable of functioning as an insertion guide), according to [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the step of causing the fluid to flow out of the expanded bag of Kulick to be caused by pressing a ring-shaped body; and removing the contracted bag and the insertion guide from inside the vagina, as taught by Zipper, because Kulick’s device utilizes an inflating tube that extends from the bag and out of the vagina during use (please see Kulick’s fig. 1); however, Zipper acknowledges that this kind of system requiring a tube that protrudes from the vagina causes discomfort ([0015]) and thus provides a way to inflate and deflate using a check valve and depressable button/ring-shaped body, “without the need or use of any additional devices or tools” ([0047]); the deflation of the device via this valve mechanism would also allow entire removal of the device if necessary.
Regarding claim 17, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick is silent on pressing the ring-shaped body to cause the fluid to flow out of the expanded bag, thereby adjusting the amount of expansion of the expanded bag for retaining the intravaginal support device inside the vagina.
However, Zipper further teaches pressing the ring-shaped body 200 to cause the fluid to flow out of the expanded bag 120 (please see rejection of claim 13 above), thereby adjusting the amount of expansion of the expanded bag 120 for retaining the intravaginal support device 100 inside the vagina ([0042], the bladder 100 can be deflated to facilitate comfortable adjustment in use within the vagina as necessary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Kulick in view of Zipper with the step of pressing the ring-shaped body to cause the fluid to flow out of the expanded bag, thereby adjusting the amount of expansion of the expanded bag for retaining the intravaginal support device inside the vagina, as taught by Zipper, to “facilitate comfortable adjustment in use” and so that inflation is “titrated to achieve adequate pressure and support beneath the urethra to achieve urinary incontinence” ([0042]).
Regarding claim 18, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick is silent on the opening having a check valve which allows fluid to flow into the contracted bag but inhibits the fluid from flowing out of the expanded bag, and the pressing of the ring-shaped body causes the fluid to flow out of the expanded bag so as to contract the expanded bag comprising: pressing the ring-shaped body inward to open the opening so as to allow the fluid to flow out of the expanded bag.
However, Zipper further teaches an analogous opening 190 having a check valve 140 which allows fluid to flow into the contracted bag 120 but inhibits the fluid from flowing out of the expanded bag 120 (fig. 5 and [0047], where the spring loaded post of the check valve 140 is interfaced by deflation nipple 180 upon depression of cap 200 in order to actuate deflation and allow fluid to escape via vent 190; therefore, when deflation is not actuated, check valve would inhibit fluid from flowing out of the bladder 120), and the pressing of the ring-shaped body 200 causing the fluid to flow out of the expanded bag 120 so as to contract the expanded bag 120 comprising: pressing the ring-shaped body 200 inward to open the opening 190 so as to allow the fluid to flow out of the expanded bag 120 (fig. 5 and [0047], the cap 200 is “depressed”, meaning that it would be pushed inward towards the major body of the device 100 in the direction of the bladder 120; this depression thus causes check valve 140 to clear/open the passageway of vent 190 to allow fluid to flow out of the bladder 120 and exit through the vent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Kulick in view of Zipper with the opening having a check valve which allows fluid to flow into the contracted bag but inhibits the fluid from flowing out of the expanded bag, and the pressing of the ring-shaped body causing the fluid to flow out of the expanded bag so as to contract the expanded bag comprising: pressing the ring-shaped body inward to open the opening so as to allow the fluid to flow out of the expanded bag, as taught by Zipper, because Kulick’s device utilizes an inflating tube that extends from the bag and out of the vagina during use (please see Kulick’s fig. 1); however, Zipper acknowledges that this kind of system requiring a tube that protrudes from the vagina causes discomfort ([0015]) and thus provides a way to inflate and deflate using a check valve and depressable button/ring-shaped body, “without the need or use of any additional devices or tools” ([0047]).
Regarding claim 19, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick is silent on forming the insertion guide with a recess for putting a finger in the recess.
However, Zipper teaches forming the analogous insertion guide 110 ([0040], the rigid or semi-rigid stem 110 providing support; the rigidity/semi-rigidity of the stem would also allow it to act as an insertion guide for the inflatable bladder 120, since the bladder is deflated during insertion) with a recess for putting a finger in the recess (please see annotated fig. B below, which shows a recess that is formed due to the bulbous shape at the end of the stem 110; the indicated area is set back due to the bulbous end, making it a recess as defined by dictionary.com: “a space, such as a niche or alcove, set back or indented”; a finger is capable of being placed in this recess).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the insertion guide of Kulick in view of Zipper with a recess for putting a finger in the recess, as taught by Zipper, because the recess, caused by the bulbous end, provides a grasping location for the fingers to facilitate easier removal ([0047], the doctor or patient may grasp the bulbous configuration while pulling the pessary toward the exit of the vagina).

    PNG
    media_image1.png
    394
    396
    media_image1.png
    Greyscale

Regarding claim 20, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick is silent on the removing the contracted bag and the insertion guide from inside the vagina comprising: applying a force to the recess in the insertion guide in a direction from a depth of the vagina toward a vaginal orifice.
However, Zipper teaches the removing the contracted bag 120 and the insertion guide 110 from inside the vagina comprising: applying a force to the recess in the insertion guide 110 in a direction from a depth of the vagina toward a vaginal orifice ([0047], the bladder 120 is first deflated, and then the doctor or patient may grasp the bulbous end of the stem 110 while pulling the pessary toward the exit of the vagina; when the bulb is pulled, the pulling force is applied to the rest of the entire device (including the recess) in order to pull the entire connected device out of the vagina; please note that the claim does not require the force to be directly applied to the recess, and in this case, the force is applied to the recess via the direct pulling force on the bulbous end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the step of removing the contracted bag and the insertion guide from inside the vagina of Kulick in view of Zipper to comprise applying a force to the recess in the insertion guide in a direction from a depth of the vagina toward a vaginal orifice, as taught by Zipper, because applying a force to the bulbous configuration, which forms the recess, provides an easier way to grasp the device to facilitate easier removal in the direction of the vaginal orifice ([0047], the doctor or patient may grasp the bulbous configuration while pulling the pessary toward the exit of the vagina).
Regarding claim 24, Kulick discloses a method for mitigating a symptom of pelvic organ prolapse utilizing an intravaginal support device (fig. 1 and col. 3, lines 6-23, the device is urged against the uterus for proper positioning should the uterus be misplaced), the method comprising: inserting the intravaginal support device into a vagina (fig. 1, the entire device being in the vagina), the intravaginal support device including an insertion guide 4 together with a contracted bag 25 (fig. 1 and col. 2, lines 20-29, shank 4, which is rigid and thus would provide guidance when inserting; col. 4, lines 64-68, bag 25 is inflated post insertion, meaning that it must be contracted when inserting), the insertion guide 4 arranged on at least part of an outer surface of the contracted bag 25 and extending from a vaginal orifice side end of the contracted bag 25 to a vaginal depth side end of the contracted bag 25 (fig. 3, the bag 25 is situated on the outer surface of the cavity 21 that receives the bag 25; fig. 1, the shank 4 extends from the bottom of the bag 25 at the vaginal orifice, to the top of the bag 25 at the vaginal depth); disposing the insertion guide 4 on a vaginal posterior wall in a region between a pubic tissue and a uterine neck (fig. 1, the shank 4 rests on the posterior vaginal wall between the pubic tissue at the vaginal orifice and the uterine neck); expanding the contracted bag 25 inside the vagina to form an expanded bag 25 by fluid flowing into the contracted bag 25 through an opening such that a degree of expansion is greater on a vaginal anterior wall side of the expanded bag 25 than a vaginal posterior wall side of the expanded bag 25, so as to hold the intravaginal support device inside the vagina (fig. 1 and col. 4, line 64-col. 5, line 10, air is pumped from the bulb into the bag 25 via tube, which would require some kind of opening in the bag 25 to receive the air; furthermore, bag 25 extends anteriorly through the window in shank 4, but is posteriorly restricted by the shank 4, such that the degree of expansion is greater anteriorly than posteriorly) and wherein at least part of the expanded bag 25 extends into a region in a vaginal anterior wall between the pubic tissue and the uterine neck (fig. 1, the bag 25 is shown bulging into the vaginal anterior wall between the pubic tissue at the vaginal orifice and the uterine neck); and supporting the uterine neck from below with the expanded bag 25 of the intravaginal support device (fig. 1 and col. 3, lines 14-23, the shank 4 supports the uterine neck from below; col. 4, line 72-col. 5, line 3, inflation of the bag 25 assists with keeping the insert in place; therefore, since the inflated bag 25 keeps the insert in place such that the upper extremity of the shank 4 can support the uterine neck, the inflated bag 25 can also be seen as supporting the uterine neck by holding the device up; dictionary.com defines support as “to bear or hold up (a load, mass, structure, part, etc.); serve as a foundation for”).
Kulick is silent on a ring-shaped body surrounding an opening/closing portion of the intravaginal support device; pushing the ring-shaped body toward a depth of the vagina to dispose the insertion guide in the vagina.
However, Zipper teaches an analogous method of utilizing an inflatable body for mitigating urinary incontinence caused by pelvic organ prolapse ([0018], the invention for treating urinary incontinence and pelvic organ prolapse; [0021], pessary with inflatable bladder) comprising a ring-shaped body surrounding an opening/closing portion 190 of the intravaginal support device (figs. 1, 2, and 5 and [0047], cap 200 of the bulbous configuration of the stem 110 is depressed to interfere with the check valve 140, causing the fluid to escape from the bladder 120 via vent 190; figs. 1 and 2, the bulb at the end of stem 110 is circular, making it a ring according to Merriam-Webster: “something circular in shape”; also, vent 190 is embedded in the bulb, such that the bulb surrounds the vent 190); pushing the ring-shaped body toward a depth of the vagina to dispose the insertion guide 110 in the vagina ([0046], since the cap 200 is the side of the device that is available to the user for adjustment while the device is inside the vagina, the bulbous end must be at the orifice of the vagina; therefore, insertion must be carried out by pushing the bulbous end toward the depth of the vagina; furthermore, [0040], stem 110 is rigid or semi-rigid to provide stability of form (making it capable of functioning as an insertion guide)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Kulick with a ring-shaped body surrounding an opening/closing portion of the intravaginal support device; pushing the ring-shaped body toward a depth of the vagina to dispose the insertion guide in the vagina, as taught by Zipper, because Kulick’s device utilizes an inflating tube that extends from the bag and out of the vagina during use (please see Kulick’s fig. 1); however, Zipper acknowledges that this kind of system requiring a tube that protrudes from the vagina causes discomfort ([0015]) and thus provides a way to inflate and deflate using a check valve and bulbous ring-shaped body, “without the need or use of any additional devices or tools” ([0047]).
Regarding claim 25, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick further discloses causing the fluid to flow out of the expanded bag 25, thereby contracting the expanded bag 25 (col. 5, lines 15-20).
Kulick is silent on pressing the ring-shaped body to cause the fluid to flow out of the expanded bag; and removing the contracted bag and the insertion guide from inside the vagina.
However, Zipper further teaches pressing the ring-shaped body to cause the fluid to flow out of the expanded bag 120 (figs. 1, 2, and 5 and [0047], cap 200 of the bulbous configuration of the stem 110 is depressed to interfere with the check valve 140, causing the fluid to escape from the bladder 120 via vent 190); and removing the contracted bag 120 and analogous insertion guide 110 from inside the vagina ([0047], the deflation of the bladder 120 facilitates removal of the pessary 100, which includes stem 110, which is rigid or semi-rigid to provide stability of form (making it capable of functioning as an insertion guide), according to [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the step of causing the fluid to flow out of the expanded bag of Kulick in view of Zipper to be caused by pressing a ring-shaped body; and removing the contracted bag and the insertion guide from inside the vagina, as taught by Zipper, because Kulick’s device utilizes an inflating tube that extends from the bag and out of the vagina during use (please see Kulick’s fig. 1); however, Zipper acknowledges that this kind of system requiring a tube that protrudes from the vagina causes discomfort ([0015]) and thus provides a way to inflate and deflate using a check valve and depressable button/ring-shaped body, “without the need or use of any additional devices or tools” ([0047]); the deflation of the device via this valve mechanism would also allow entire removal of the device if necessary.
Regarding claim 26, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick further discloses the expanding the contracted bag 25 inside the vagina by the fluid flowing into the contracted bag 25 through the opening so as to hold the intravaginal support inside the vagina comprising: fixing of at least part of the expanded bag 25 onto part of the pubic tissue through the vaginal anterior wall (fig. 1 and col. 4, line 72-col. 5, line 3, inflation of the bag 25 assists with keeping/fixing the insert in place).
Regarding claim 27, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick further discloses the expanding the contracted bag 25 inside the vagina by the fluid flowing into the contracted bag 25 through the opening so as to hold the intravaginal support device inside the vagina comprising: generating a tension in a direction perpendicular to a direction of going from a vaginal orifice toward a depth of the vagina, between the expanded bag 25 which makes contact with the vaginal anterior wall and the insertion guide 4 which makes contact with the vaginal posterior wall (fig. 1 and col. 4, lines 68-75, the inflated bag 25 urges the shank rearwardly/posteriorly, meaning that the inflation is generating a tension in a direction in the posterior direction, perpendicular to the vaginal orifice-to-depth direction).
Regarding claim 28, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick further discloses the expanding the contracted bag 25 inside the vagina by the fluid flowing into the contracted bag 25 through the opening so as to hold the intravaginal support inside the vagina comprising: pressing of the contracted bag 25 during expansion by the insertion guide 4 so as to promote the expansion of the contracted bag 25 in a direction of a vaginal anterior wall (fig. 1 and col. 4, lines 68-75, the inflated bag 25, only expands through the window of the shank 4 towards the vaginal anterior wall, due to being restricted and pressed forward on its posterior side by the shank 4 itself).
Regarding claim 29, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick is silent on pressing the ring-shaped body to cause the fluid to flow out of the expanded bag, thereby adjusting the amount of expansion of the expanded bag for retaining the intravaginal support device inside the vagina.
However, Zipper further teaches pressing the ring-shaped body to cause the fluid to flow out of the expanded bag 120 (figs. 1, 2, and 5 and [0047], cap 200 of the bulbous configuration/ring-shaped body of the stem 110 is depressed to interfere with the check valve 140, causing the fluid to escape from the bladder 120 via vent 190), thereby adjusting the amount of expansion of the expanded bag 120 for retaining the intravaginal support device 100 inside the vagina ([0042], the bladder 100 can be deflated to facilitate comfortable adjustment in use within the vagina as necessary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Kulick in view of Zipper with the step of pressing the ring-shaped body to cause the fluid to flow out of the expanded bag, thereby adjusting the amount of expansion of the expanded bag for retaining the intravaginal support device inside the vagina, as taught by Zipper, to “facilitate comfortable adjustment in use” and so that inflation is “titrated to achieve adequate pressure and support beneath the urethra to achieve urinary incontinence” ([0042]).
Regarding claim 30, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick is silent on the opening having a check valve which allows fluid to flow into the contracted bag but inhibits the fluid from flowing out of the expanded bag, and the pressing of the ring-shaped body causes the fluid to flow out of the expanded bag so as to contract the expanded bag comprising: pressing the ring-shaped body inward to open the opening so as to allow the fluid to flow out of the expanded bag.
However, Zippper further teaches the opening 190 having a check valve 140 which allows fluid to flow into the contracted bag 120 but inhibits the fluid from flowing out of the expanded bag 120 (fig. 5 and [0047], where the spring loaded post of the check valve 140 is interfaced by deflation nipple 180 upon depression of cap 200 in order to actuate deflation and allow fluid to escape via vent 190; therefore, when deflation is not actuated, check valve would inhibit fluid from flowing out of the bladder 120), and the pressing of the ring-shaped body causing the fluid to flow out of the expanded bag 120 so as to contract the expanded bag 120 comprising: pressing the ring-shaped body inward to open the opening 190 so as to allow the fluid to flow out of the expanded bag 120 (fig. 5 and [0047], the cap 200 of the bulbous end is “depressed”, meaning that it would be pushed inward towards the major body of the device 100 in the direction of the bladder 120; this depression thus causes check valve 140 to clear/open the passageway of vent 190 to allow fluid to flow out of the bladder 120 and exit through the vent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Kulick in view of Zipper with the opening having a check valve which allows fluid to flow into the contracted bag but inhibits the fluid from flowing out of the expanded bag, and the pressing of the ring-shaped body causing the fluid to flow out of the expanded bag so as to contract the expanded bag comprising: pressing the ring-shaped body inward to open the opening so as to allow the fluid to flow out of the expanded bag, as taught by Zipper, because Kulick’s device utilizes an inflating tube that extends from the bag and out of the vagina during use (please see Kulick’s fig. 1); however, Zipper acknowledges that this kind of system requiring a tube that protrudes from the vagina causes discomfort ([0015]) and thus provides a way to inflate and deflate using a check valve and depressable button/ring-shaped body, “without the need or use of any additional devices or tools” ([0047]).
Regarding claim 31, Kulick in view of Zipper discloses the claimed invention as discussed above.
Kulick further discloses the insertion guide 4 having an elliptical elongated shape (fig. 2-4, the shank 4 having an elliptical, elongated cavity and window for receipt of bag 25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith US 2,101,273; Bercovich US 2014/0243584 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786